Title: To George Washington from Brigadier General John Stark, 23 July 1778
From: Stark, John
To: Washington, George


          
            Dear General—
            Head Quarters Albany 23d July 1778
          
          I yesterday Received your favour of the 18th Instant—some part of the Troops that was
            Expected here, I fear will be of Little, or no Benefit to me, or any other part of the
            United States, that is, Colo. Beedles Regiment, about forty of them is now on the
            Ground, out of one Hundred that was sent for, the Remainder are ordered Positively, to
            be here by the first of August, but I put no dependence on them, as I am very sure, that
            they will not come.
          some part of the Militia, from Hampshire, & Berkshire, Counties, have already
            Arri⟨ve⟩d & the Remainder, to make up Two Hundred, is daily Expected—the Enemy
            has Burnt up the Towns of Springfield, & Andrews Town, near the Mohawk River,
            the particulars of the Affair, has not yet come to hand.
          I think we never Shall be safe, in this Country, till an Expedition is Carried into the
            Indians Country, & Effectually, Root out those nefarious Wretches, from the face
            of the Earth.
          However Readily submitting to your Better Judgement—I am with Great Respect Your
            obedient Very Humble Sert
          
            John Stark
          
          
            N.B. the Militia from this State seems very Negligent, out of Six Hundred that was
              Called for Last month they did not Turn out 200. as above J.S.
          
        